MEMORANDUM **
Javier Garcia-Galindo appeals from the 63-month sentence imposed following his guilty plea conviction for attempted reentry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Garcia-Galindo contends that the district court procedurally erred by failing to explain why it disagreed with his arguments for a downward variance under 18 U.S.C. § 3553(a). The record reflects that the district court considered Gareia-Galindo’s arguments in mitigation, but found the circumstances insufficient to warrant a sentence below the Guidelines range. See United States v. Stoterau, 524 F.3d 988, 999-1000 (9th Cir.2008). The district court provided an adequate explanation for the sentence imposed, and the sentence is procedurally sound. See United States v. Carty, 520 F.3d 984, 991-93 (9th Cir.2008) (en banc). Moreover, the sentence at the low-end of the Guidelines range is substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors, and under the totality of the circumstances. See Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.